396 S.E.2d 611 (1990)
327 N.C. 428
The HOME INDEMNITY COMPANY, The Home Insurance Company and City Insurance Company
v.
HOECHST-CELANESE CORPORATION, Ace Insurance Company, Aetna Casualty & Surety Company, Aiu Insurance Company, et al.
No. 380P90.
Supreme Court of North Carolina.
August 29, 1990.
Parker, Poe, Adams & Bernstein, Charlotte, for Hoechst-Celanese Corp.
Womble, Carlyle, Sandridge & Rice, Charlotte, for several appellants.
Bell, Davis & Pitt, Winston-Salem, and Rivkin, Radler, Bayh, Hart & Kremer, Uniondale, N.Y., for Commercial Union Ins. Co.
Sheft and Sheft, New York City, and Petree, Stockton & Robinson, Charlotte, for several defendants.
Underwood, Kinsey & Warren, Charlotte, for Aetna Cas. & Sur. Co.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Several Appellants in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant (Hoechst-Celanese); and upon consideration of the petition for discretionary review of the decision of the North Carolina Court of Appeals, filed by Several Appellants pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
*612 "Allowed by order of the Court in conference, this the 29th day of August 1990."
The Petition for Discretionary Review is:
"Denied by order of the Court in conference, this the 29th day of August 1990."
Upon consideration of the petition filed by Defendants (AIU Group) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th day of August 1990."